DILLON, J.
(dissenting). The judgment of the trial court is presumed to be correct. This court should not in any manner encroach upon the duties and rights of the trial judge. He is entitled to his opinions, and his decision imports verity, and ought to stand unless errors of law are clearly shown. He should be free to draw his own inferences on the evidence, on the, credibility of the witnesses, and on his own inspection of the property sought *618to be excluded, and his conclusions on these matters is entitled to great weight. This court does not act as a trial court, but simply reviews qúestions of error of the lower court, and by virtue of that power of revision passes on questions of law, or this court may review the facts and apply the law and from them determine whether the lower court erred in its rulings and judgment. If the powers of the higher court be extended to overriding the lower court on questions of fact it then becomes the trial court, and takes a*way all power from the lower courts, and makes their decisions merely advisory.
In my judgment the decision of the lower court should be affirmed.
Note. — Reported in 195 N. W. 498. See, Headnote (1), American Key-Numbered Digest, Evidence, Key-No. 18, 23 C. J. Sec. 1993 (1924 Anno.); (2) Appeal and error, Key-No. 842(1), 4 C. J. Sec. 2537; (3) Municipal corporations, Key-No. 30, 28 Cyc. 196 (1924 Anno.).
On questions relating to the power of city to extend exercise of taxing power beyond corporate limits, see notes in 15’ L. R. A. (N. S.) 294 and L. R. A. 1918C, 528.